    Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                                  Document Page 1 of 17
The document below is hereby signed.

Signed: July 11, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     MAX E. SALAS,                         )     Case No. 18-00260
                                           )     (Chapter 11)
                        Debtor.            )

                        MEMORANDUM DECISION AND ORDER
             RE DEBTOR’S OBJECTION TO CLAIM OF RECORDER OF DEEDS

          This memorandum decision and order addresses the debtor’s

     Objection to Claim Number 5 Filed by Recorder of Deeds of the

     District of Columbia (Dkt. No. 287) (“Objection to Claim”), which

     Ida Williams, the Recorder of Deeds, has opposed (Dkt. No. 307).

     The Recorder of Deeds seeks $83,960.42 for real property

     recordation and transfer taxes, non-filing penalties, and

     interest.

          The recordation and transfer taxes in question pertain to

     1610 Riggs Place, Washington, D.C. 20009 (the “Property”), where

     the debtor, Max Salas, has resided since 1995.             From 1995 to
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                              Document Page 2 of 17


 2007, the Property was titled in the name of debtor’s ex-wife.

 One of the debtor’s three sons, Len Salas (“Len”), has been the

 record owner of the Property since the debtor’s divorce in 2007.

 Len became the record owner as follows.            Pursuant the divorce

 settlement entered into between the debtor and his ex-wife, the

 debtor was to obtain full ownership of the Property through the

 purchase of his wife’s half interest in the Property, but he was

 unable to secure a favorable loan to complete this purchase.                 As

 a result, in order to secure financing, the debtor, his ex-wife,

 and Len entered into near-simultaneous transfers of the Property,

 first from the debtor’s ex-wife to the debtor, then from debtor

 to Len.   Len executed a Note and Deed of Trust with SunTrust Bank

 to finance the required payment to the debtor’s ex-wife.

      On July 6, 2010, Len and the debtor executed both an

 Irrevocable Trust Agreement and a quitclaim deed transferring

 Len’s interest in the Property to a trust, named 1610 Riggs

 Property Trust.    The Irrevocable Trust Agreement established the

 debtor as both sole-trustee and sole-beneficiary of the Trust.

 However, in its Memorandum Decision and Order Re Objection to

 Homestead Exemption (Dkt. No. 108) (the “Homestead Opinion”), the

 court found that, because a trust cannot be created if the same

 person is the sole-trustee and sole-beneficiary, the Irrevocable

 Trust Agreement did not create a valid trust.             Nevertheless, the

 court found that the circumstances concerning the debtor’s


                                         2
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                              Document Page 3 of 17


 history with respect to the Property and the execution of the

 Irrevocable Trust Agreement and deed served as a valid conveyance

 of the Property to the debtor such that the debtor holds both the

 legal and beneficial interests in the Property.             The creditors

 who objected to the homestead exemption have filed a motion to

 reconsider the Homestead Opinion asserting that new evidence

 demonstrates that the deed did not effect a transfer; that motion

 is awaiting further briefing.

      The debtor has not recorded the July 6, 2010 deed or any

 other deed for the Property.         However, on December 5, 2019, the

 debtor filed his Second Amended Disclosure Statement and Plan,

 and in his Disclosure Statement, the debtor detailed his intent

 to prospectively record a deed, or other document in lieu of a

 deed, through the Plan, thereby confirming in the land records

 the Debtor’s ownership of the Property consistent with the

 Homestead Opinion.1

      On January 29, 2019, after obtaining permission from the

 court to file a late proof of claim (Dkt. No. 165), the Recorder

 of Deeds filed her proof of claim (Claim No. 5 on the court’s

 Claims Register) in the amount of $83,960.42.             This amount

 represents the amount allegedly owed for real property

 recordation and transfer taxes, non-filing penalties, and



      1
         On January 28, 2020, debtor’s Chapter 11 plan was
 confirmed. Dkt. No. 303.

                                         3
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11    Desc Main
                              Document Page 4 of 17


 interest accruing from August 5, 2010, thirty days after the date

 the deed was executed on July 6,            2010.2

                                         I

                        SUMMARY OF LEGAL ANALYSIS

      The Recorder of Deeds’ claim arises from the debtor’s

 failure to pay recordation and transfers taxes as required by

 District of Columbia of law.         The debtor argues that he does not

 owe the recordation and transfer taxes for two reasons.                  First,

 the debtor argues that the taxes are not yet owed according to

 the relevant provisions of the D.C. Code.            Second, the debtor

 argues that no recordation or transfer taxes will be owed when he

 records the deed pursuant to his Chapter 11 plan because 11

 U.S.C. § 1146(a) prohibits the imposition of such taxes.

      For the following reasons, I will sustain the debtor’s

 argument that the transfer and recordation taxes are not yet due

 because the debtor has not recorded the deed.             However, I will

 reject the debtor’s argument that § 1146(a) prohibits imposition


      2
         Specifically, the amounts owed are characterized as
 follows:

      (1) $34,832.19 - recordation and transfer taxes, each
      of which is a 1.45% tax on an assessed value of
      $1,201,110.00 ($17,416.09)

      (2) $8,708.05 - nonfiling penalties (25% of the total
      taxes owed)

      (3) $40,420.18 - interest accruals on taxes owed (10%
      compounded daily from August 5, 2010, to April 17,
      2018)

                                         4
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                              Document Page 5 of 17


 of these taxes upon the future recordation of the deed to the

 Property.    I will then address the issue of nonfiling penalties.

                                        II

    WHETHER THE RECORDATION OR THE OBLIGATION TO RECORD THE DEED
 TRIGGERS THE OBLIGATION TO PAY THE RECORDATION AND TRANSFER TAXES

        Whether the obligation to pay the taxes has been incurred

 hinges on the interpretation of the statutory provisions

 governing the recordation and transfer taxes. D.C. Code § 47-

 1431(a), which governs transfers of real property, states:

        Within 30 days after the execution of a deed or other
        document by which legal title to real property . . . is
        transferred . . ., all transferees of, and all holders of
        the security interest in, real property shall record a
        fully acknowledged copy of the deed or other document,
        including the lot and square number of the real property
        transferred or encumbered, with the Recorder of Deeds of
        the District of Columbia.

 Accordingly, the debtor was obligated to record the deed within

 30 days after the execution of the deed.            However, D.C. Code

 § 42-1103(a)(1), which governs the recordation tax, provides that

 “[a]t the time a deed . . . is submitted for recordation, it

 shall be taxed . . . .”        Similarly, with respect to the act of

 transferring title, D.C. Code § 47-903(a)(1) provides that

 “[t]here is imposed on the transferor for each transfer at the

 time the deed is submitted to the Mayor for recordation a tax . .

 . .”    Thus, the provisions governing both the recordation tax and

 the transfer tax tie the obligation to pay the taxes to the

 recordation of the deed.


                                         5
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                              Document Page 6 of 17


      Because §§ 42-1103(a)(1) and 47-903(a)(1) require payment of

 the recordation and transfer taxes when the deed is submitted for

 recordation, the debtor argues that the obligation to pay the

 taxes has not yet been triggered because recordation has not

 occurred.   The Recorder of Deeds disagrees, and argues that the

 taxes were triggered upon the completion of the 30-day period of

 D.C. Code § 47-1431(a).        Specifically, the Recorder of Deeds

 argues that the requirement to pay the recordation and transfer

 taxes notwithstanding the failure to record the deed is analogous

 to a taxpayer’s obligation to pay an income tax notwithstanding

 the failure to file an income tax return.

      With respect to the recordation tax, the Recorder of Deeds’

 argument fails because an income tax differs from the recordation

 tax in that it is triggered by a taxpayer’s having earned income,

 not by a taxpayer’s obligation to file a tax return.               In

 contrast, the recordation tax is a tax on the recordation of a

 deed, and therefore is not triggered until recordation has

 occurred.   See Hager v. Federal Nat. Mortg. Ass’n (882 F. Supp.

 2d 107, 108, D.D.C. 2012) (characterizing the recordation tax as

 an excise tax).    See also Dean v. Pinder, 312 Md. 154, 165, 538

 A.2d 1184, 1190 (Md. 1988) (“the state recordation and transfer

 taxes are in the nature of an excise tax imposed upon the

 privilege of recording certain instruments, including, among

 other things, the transfer of title to real property”) (citing


                                         6
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                              Document Page 7 of 17


 Central Credit v. Comptroller, 243 Md. 175, 182, 220 A.2d 568,

 572 (Md. 1965); Pittman v. Housing Authority, 180 Md. 457, 459,

 25 A.2d 466, 469 (Md. 1942)).         Likewise, the regulation governing

 the recordation of deeds states plainly: “The basis for the tax

 is the recordation of a deed and, except as otherwise provided in

 the Act or this chapter, the tax must be paid at the same time

 the deed is submitted for recordation.”            9 DCMR § 502.1(a)

 (emphasis added).     Accordingly, even though the debtor ought to

 have recorded the deed within 30 days after execution of the

 deed, the obligation to pay the recordation tax has not been

 incurred because the debtor has not exercised the privilege of

 recordation.

      Absent the language of §§ 42-1103(a)(1) and 47-903(a)(1),

 both of which impose a tax at the time a deed is submitted for

 recordation, it might have made sense to treat the obligation to

 pay the transfer tax as having been triggered by the transfer

 itself.   However, because §§ 42-1103(a)(1) and 47-903(a)(1) use

 nearly identical language in requiring payment of the taxes upon

 submission of the deed for recordation, it is appropriate to

 construe § 47-903(a)(1) as providing that the obligation to pay

 the transfer tax is triggered at the time of recordation, much

 like under § 42-1103(a)(1) the obligation to pay the recordation

 tax is triggered by recordation.            Moreover, the regulation

 regarding the transfer tax provides: “The basis for the tax is


                                         7
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                              Document Page 8 of 17


 the transfer of real property and, except as otherwise provided

 in the Act or this chapter, the tax shall be paid within thirty

 (30) days of the transfer, and at the same time the deed

 evidencing the transfer is submitted for recordation.”               9 DCMR §

 602.1 (emphasis added).        The Act, D.C. Code § 47-903(a)(1), as

 previously noted, provides: “[t]here is imposed on the transferor

 for each transfer at the time the deed is submitted to the Mayor

 for recordation a tax . . . .”          The Act thus provides otherwise

 than the regulation’s indication that the tax “shall be paid

 within thirty (30) days of the transfer.”            The tax is thus first

 due when, as provided by § 47-903(a)(1), the deed is submitted

 for recordation.

      To summarize: §§ 42-1103(a)(1) and 47-903(a)(1) provide that

 the taxes are owed only upon recordation of the deed.

 Accordingly, I conclude that the recordation and transfer taxes

 have not been triggered as to the transfer of the deed in 2010,

 and sustain the debtor’s objection in that regard.              I sustain as

 well as the debtor’s objection to interest on the taxes because

 those taxes have not yet come due and interest will start to

 accrue only once the taxes come due upon recordation of the deed.

                                       III

            WHETHER 11 U.S.C. § 1146(a) PROHIBITS FUTURE
        TAXATION OF THE RECORDATION AND TRANSFER OF THE DEED

      In addition to arguing that he did not incur the obligation

 to pay the recordation and transfer taxes in the past, the debtor

                                         8
Case 18-00260-SMT   Doc 357    Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                              Document Page 9 of 17


 further contends that he is not be obligated to pay these taxes

 upon recording the deed in the future.           The debtor’s Objection to

 Claim notes that in his Disclosure Statement, the debtor

 expressed his intention to record the deed pursuant to his

 Chapter 11 Plan, and argues that 11 U.S.C. § 1146(a) exempts such

 a recordation from taxation.         In relevant part, § 1146(a)

 provides: “[t]he issuance, transfer, . . . or the making or

 delivery of an instrument of transfer under a plan confirmed

 under Section 1129 of this title, may not be taxed under any law

 imposing a stamp tax or a similar tax.”            Thus, the debtor

 contends, the recordation of the deed, which will occur pursuant

 to a plan confirmed under 11 U.S.C. § 1129, will not be subject

 to taxation.

      The debtor’s reliance on § 1146(a) goes too far.               In Florida

 Dept. of Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33

 (2008), the Supreme Court discussed the scope of § 1146(a).                 In

 so doing, the Court held that transfers that occurred

 postpetition but before the confirmation of the debtor’s Chapter

 11 plan were nevertheless subject to Florida’s stamp tax,

 stating:

      The most natural reading of § 1146(a)’s text, the
      provision’s placement within the Code, and applicable
      substantive canons all lead to the same conclusion:
      Section 1146(a) affords a stamp-tax exemption only to
      transfers made pursuant to a Chapter 11 plan that has
      been confirmed.    Because Piccadilly transferred its
      assets before its Chapter 11 plan was confirmed by the
      Bankruptcy Court, it may not rely on § 1146(a) to avoid

                                         9
Case 18-00260-SMT   Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                           Document Page 10 of 17


      Florida’s stamp taxes.

 Piccadilly, 554 U.S. at 52-53.       In so holding, the Court

 explicitly rejected Piccadilly’s argument that § 1146(a) applied

 because the transfers were necessary to the confirmation of the

 plan:

      The asset transfer here can hardly be said to have been
      consummated “in accordance with” any confirmed plan
      because, as of the closing date, Piccadilly had not even
      submitted its plan to the Bankruptcy Court for
      confirmation.   Piccadilly’s asset sale was thus not
      conducted “in accordance with” any plan confirmed under
      Chapter 11.

 Id. at 37.   The Court’s reasoning in Piccadilly is even more

 applicable here: if § 1146(a) did not apply to the post-petition,

 pre-confirmation transfers that were authorized by the bankruptcy

 court and undertaken after extensive settlement agreements with

 creditors during the pendency of the case in Piccadilly, it could

 hardly be said to apply to the transfer in this case, which

 occurred in 2010, several years before the debtor sought Chapter

 11 relief.   And because the transfer itself was not “in

 accordance with the plan,” the transfer and the future

 recordation of the deed are not exempted from taxation by

 § 1146(a).   The debtor’s objection to the Recorder of Deeds’

 claim is therefore overruled as to the argument that § 1146(a)

 exempts the transfer and recordation of the deed from taxation.




                                      10
Case 18-00260-SMT   Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                           Document Page 11 of 17


                                      IV

         THE RECORDER OF DEEDS’ CLAIM FOR NON-FILING PENALTIES

      In addition to the recordation and transfer taxes, the

 debtor has objected to the non-filing penalties included in the

 Recorder of Deeds’ proof of claim.        The proof of claim fails to

 cite a statutory basis for the penalties.          The debtor’s Objection

 to Claim asserts that no penalty is owed because the obligation

 to pay the recordation and transfer taxes has not yet been

 incurred.

      However, D.C. Code § 47-1433(c) provides for a penalty for

 the failure to record the deed as required by § 47-1431, although

 the penalty allowed is only $250.         D.C. Code § 47-1433 provides

 in relevant part:

            (c) If a person fails to record the deed or other
      document, as required by § 47-1431, there shall be
      imposed on the person an additional penalty in the amount
      of $250. . . . The penalty provided herein shall not be
      imposed if the deed or other document is a security
      instrument.     The Mayor may waive the penalty in
      accordance with § 47-4221.
      * * *
            (e) The penalty fees provided under this section
      shall be collected at the same time and in the same
      manner and as a part of the deed recordation tax.

 The $250 penalty will be collected by the Recorder of Deeds when

 the debtor files the deed.       The Recorder of Deeds is allowed a

 penalty claim of $250 to be paid upon the debtor’s recording the

 deed.




                                      11
Case 18-00260-SMT   Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                           Document Page 12 of 17


      However, the Recorder of Deeds’ proof of claim lists an

 unsecured claim for $8,708.05 in non-filing penalties,

 which is 25% of the $34,832.19 in principal that the Recorder of

 Deeds included in her proof of claim.         The Recorder of Deeds does

 not cite the statutory or regulatory basis for that amount.              The

 Recorder of Deeds may have relied on D.C. Code § 47-4213 to

 assert this 25% in penalties, but until the debtor files the

 deed, I conclude below that it is premature to determine whether

 the penalties will apply.

      One must take several steps through the D.C. Code to reach

 the conclusion that the Recorder of Deeds may rest her 25%

 penalty claim on D.C. Code § 47-4213.         Both D.C. Code § 42-

 1103(b)(1) (dealing with the recordation tax) and D.C. Code § 47-

 903(b)(1) (dealing with the transfer tax) provide that a deed

 transferring title to real property “shall be accompanied by a

 return” setting forth the consideration for the deed and other

 information required by the Mayor.        In turn, both D.C. Code § 42-

 1103(d) and § 47-903(d) provide in relevant part: “The deed and

 accompanying return shall be due as prescribed in § 47-1431(a)

 for the recordation of a deed.”        As noted already, § 47-1431(a)

 requires that the deed be recorded within 30 days of execution of

 the deed.

      D.C. Code § 47-4213 applies to a failure to file a return

 required by D.C. Code Title 47 on the date prescribed, and thus


                                      12
Case 18-00260-SMT   Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                           Document Page 13 of 17


 applies to a return required by D.C. Code § 47-903(b)(1) (part of

 Title 47) with respect to the transfer tax.          Similarly, for the

 § 42-1103(a)(1) recordation tax, D.C. Code § 42-1108.01

 (“Enforcement”) provides in relevant part:

      This chapter shall be enforced in accordance with the
      provisions of chapters 41, 42, 43 and 44 of Title 47
      including criminal enforcement, imposition or abatement
      of penalties and interest, administration of this
      chapter, and collection of taxes imposed hereunder . . .
      .

 D.C. Code § 47-4213 is part of chapter 42 of Title 47.

 Accordingly, both the § 42-1103(a)(1) recordation tax and the

 § 47-903(a)(1) transfer tax are subject to D.C. Code § 47-4213,

 which provides in relevant part:

      (a)(1) In case of failure to file a return required by
      this title on the date prescribed (determined with regard
      to any extension of time for filing), unless it is shown
      that the failure is due to reasonable cause and not due
      to willful neglect, there shall be added to the amount
      required to be shown as tax on the return 5% of the
      amount of the tax if the failure is for not more than one
      month, with an additional 5% for each additional month or
      fraction thereof during which the failure continues, not
      exceeding 25% in the aggregate.       The amount of tax
      required to be shown on the return shall be reduced by
      the amount of the tax which is paid on or before the date
      prescribed for payment of the tax and by the amount of
      any credit against the tax which may be claimed on the
      return.

 However, the penalty might never be owed.

      To explain, yes, there was a “failure to file a return

 required by this title on the date prescribed.”           Moreover, the

 debtor has not claimed there was “reasonable cause” not to timely

 file the return.     Finally, there was a failure to file the return

                                      13
Case 18-00260-SMT   Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                           Document Page 14 of 17


 for more than five months after the date prescribed.

 Accordingly, a penalty of 25% “of the amount required to be shown

 as tax on the return” is owed.       However, “the amount of tax

 required to be shown on the return” must “be reduced by the

 amount of the tax which is paid on or before the date prescribed

 for payment of the tax.”      Under respectively D.C. Code

 § 42-1103(a)(1) and D.C. Code § 47-903(a)(1), neither payment of

 the recordation tax nor payment of the transfer tax is due prior

 to the recording of the deed.       If the debtor pays the two taxes

 “on or before” the date he records the deed (the date prescribed

 for paying the two taxes), then those payments will in each

 instance reduce “the amount of tax required to be shown on the

 return” to zero and it is that amount to which the 25% penalty is

 applied.   The result is that the penalty in each instance will be

 reduced to zero as well: 25% of zero is zero.

      D.C. Code § 47-4213, like 26 U.S.C. § 6651(a)(1), is likely

 geared to taxes for which the payment deadline matches the

 original filing deadline, an example being income taxes for which

 April 15 is generally both the payment deadline and the original

 filing deadline.     If a taxpayer files her income tax return late

 (without an extension of time having been granted), did not pay

 the tax until she files the return, and has no credits against

 the tax on the return, the taxpayer is subject to a penalty of 5%

 per month (up to 25% in the aggregate) for each month she failed


                                      14
Case 18-00260-SMT   Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                           Document Page 15 of 17


 timely to file the return.       In contrast to income taxes, the

 recordation and transfer taxes are not owed until the date the

 deed is presented for recording.

      Attempting to hold the debtor liable for penalties under the

 penalty provisions of D.C. Code § 47-4213 with respect to the

 taxes at issue here (if the debtor pays them on or before the

 date of recording of the deed) will be akin to Cinderella’s

 stepsisters attempting to fit into Cinderella’s glass slipper.

 The statute will not fit.      No penalties will be due if the debtor

 pays the taxes on or before the date of recordation of the deed,

 “the date prescribed for payment of the tax[es].”

      It is thus premature to determine whether any penalties will

 be owed: if the debtor pays the two taxes on or before the date

 he records the deed, the penalties will not be owed.            If he does

 not pay the taxes on or before the date of recordation of the

 deed, the 25% penalty will be owed.

      However, the Recorder of Deeds has not had an opportunity to

 respond to the foregoing analysis (which was not articulated in

 the debtor’s Objection to Claim), and has not had an opportunity

 to point to any other statute upon which she bases her penalty

 claim.   I will give the Recorder of Deeds an opportunity to




                                      15
Case 18-00260-SMT   Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                           Document Page 16 of 17


 justify the full amount of penalties she claims.3

                                      V

      For the foregoing reasons, it is

      ORDERED that the debtor’s Objection to Claim Number 5 Filed

 by Recorder of Deeds of the District of Columbia and Notice of

 Deadline to File and Serve Opposition to Objection (Dkt. No. 287)

 is sustained in part and overruled in part as follows. It is

 further

      ORDERED that debtor’s objection is sustained as to the

 argument that the transfer and recordation taxes are incurred

 upon recordation of the Deed, and the District of Columbia’s

 secured claim for transfer and recordation taxes and interest

 accruals thereon as of August 5, 2010, is disallowed.            It is

 further

      ORDERED that the debtor’s objection is overruled as to the

 argument that 11 U.S.C. § 1146(a) prohibits the imposition of

 taxes on the transfer and recordation of the deed to the

 Property, and the transfer and recordation taxes will be owed

 upon recordation of the deed.       It is further

      ORDERED that the Recorder of Deeds’ unsecured claim for non-

 filing penalties is allowed in the amount of $250.00 pursuant to


      3
         If the Homestead Opinion is set aside on the basis that
 there was no effective transfer, that might moot the issues
 presented by the Objection to Claim. The parties are free to
 agree to defer further briefing on the Objection to Claim pending
 the outcome of the motion to reconsider the Homestead Opinion.

                                      16
Case 18-00260-SMT                                                                                 Doc 357 Filed 07/13/20 Entered 07/13/20 08:35:11   Desc Main
                                                                                                         Document Page 17 of 17


 D.C. Code § 47-1433(c).                                                                                    It is further

                               ORDERED that (1) within 14 days of the entry of this order

 the Recorder of Deeds shall file with the court any further basis

 for the balance of the penalties sought in her proof of claim;

 (2) within 28 days after entry of this order, the debtor may file

 an opposition to any filing by the Recorder of Deeds in further

 support of her penalty claims; and (3) within 35 days after entry

 of this order the Recorder of Deeds may file a reply to the

 opposition.

                                                                                                                              [Signed and dated above.]

 Copies to: All recipients of e-notification of orders.




 R:\Common\TeelSM\KLP\Objection to Claim\Salas   Sustaining in Part Objection to Claim 5 v7.wpd
                                                                                                                    17
